


110 HRES 833 IH: Expressing support for the goals of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 833
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Oberstar (for
			 himself, Ms. Ginny Brown-Waite of
			 Florida, Mr. McDermott,
			 and Mr. Camp of Michigan) submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing support for the goals of
		  National Adoption Day and National Adoption Month by promoting national
		  awareness of adoption and the children awaiting families, celebrating children
		  and families involved in adoption, and encouraging Americans to secure safety,
		  permanency, and well-being for all children.
	
	
		Whereas there are approximately 514,000 children in the
			 foster care system in the United States, approximately 115,000 of whom are
			 waiting for families to adopt them;
		Whereas 52 percent of the children in foster care are age
			 10 or younger;
		Whereas the average length of time a child spends in
			 foster care is over 2 years;
		Whereas, for many foster children, the wait for a loving
			 family in which they are nurtured, comforted, and protected seems
			 endless;
		Whereas the number of youth who age out of
			 foster care by reaching adulthood without being placed in a permanent home has
			 increased by 41 percent since 1998, and nearly 25,000 foster youth age out
			 every year;
		Whereas every day loving and nurturing families are
			 strengthened and expanded when committed and dedicated individuals make an
			 important difference in the life of a child through adoption;
		Whereas a recent survey conducted by the Dave Thomas
			 Foundation for Adoption demonstrated that though Americans
			 overwhelmingly support the concept of adoption, and in particular foster care
			 adoption … foster care adoptions have not increased significantly over the past
			 five years;
		Whereas, while 3 in 10 Americans have considered adoption,
			 a majority of Americans have misperceptions about the process of adopting
			 children from foster care and the children who are eligible for
			 adoption;
		Whereas 71 percent of those who have considered adoption
			 consider adopting children from foster care above other forms of
			 adoption;
		Whereas 45 percent of Americans believe that children
			 enter the foster care system because of juvenile delinquency, when in reality
			 the vast majority of children who have entered the foster care system were
			 victims of neglect, abandonment, or abuse;
		Whereas 46 percent of Americans believe that foster care
			 adoption is expensive, when in reality there is no substantial cost for
			 adopting from foster care and financial support is available to adoptive
			 parents after the adoption is finalized;
		Whereas both National Adoption Day and National Adoption
			 Month occur in November;
		Whereas National Adoption Day is a collective national
			 effort to find permanent, loving families for children in the foster care
			 system;
		Whereas, since the first National Adoption Day in 2000,
			 nearly 17,000 children have joined forever families during National Adoption
			 Day;
		Whereas, in 2006, adoptions were finalized for over 3,300
			 children through more than 250 National Adoption Day events in all 50 States,
			 the District of Columbia, and Puerto Rico; and
		Whereas, on October 31, 2007, the President proclaimed
			 November 2007 as National Adoption Month, and National Adoption Day is on
			 November 17, 2007: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 goals and ideals of National Adoption Day and National Adoption Month;
			(2)recognizes that
			 every child should have a permanent and loving family; and
			(3)encourages the
			 citizens of the United States to consider adoption during the month of November
			 and all throughout the year.
			
